Citation Nr: 1624659	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an increased initial rating for status post removal of mucoepidermoid carcinoma, rated as 100 percent disabling prior to January 1, 2007, and noncompensably disabling thereafter.

5.  Entitlement to an initial rating in excess of 30 percent for asthma.

6.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), rated as noncompensably disabling prior to May 7, 2009, and 10 percent disabling thereafter.

7.  Entitlement to a compensable initial rating for eczematous dermatitis.

8.  Entitlement to an increased initial rating for pseudofolliculitis barbae (PFB), rated as noncompensably disabling prior to March 2, 2013, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In March 2012, the Veteran provided testimony at a Central Office hearing.  A transcript of the hearing is of record.

In February 2013 and October 2015, the Board remanded the claims for additional development.

The issues of entitlement to increased initial ratings for degenerative disc disease of the lumbar spine, eczematous dermatitis, asthma and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula. 
 
2.  The Veteran's degenerative joint disease of the left knee is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula. 

3.  Prior to January 1, 2007, the Veteran was in receipt of the maximum 100 percent rating for status post removal of mucoepidermoid carcinoma.   

4.  From January 1, 2007, the Veteran's status post removal of mucoepidermoid carcinoma does not show evidence of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible or loss of the hard palate.  

5.  Prior to May 7, 2009, the Veteran's GERD is not manifested by two or more of the symptoms, to include epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  

6.  From May 7, 2009, the Veteran's GERD did not result in persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   

  
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-262 (2015).
 
2.  The criteria for an initial disability rating higher than 10 percent for degenerative joint disease of the left knee are not met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2015).

3.  The criteria for an initial increased rating for status post removal of mucoepidermoid carcinoma, rated as 100 percent disabling prior to January 1, 2007, and noncompensably thereafter, are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.150, Diagnostic Codes 9900-9912 (2015).

4.  The criteria for an increased initial rating for GERD, rated as noncompensably disabling prior to May 7, 2009, and 10 percent thereafter, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 (2015).
    
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2006, prior to the initial adjudication of the claims, of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA and private treatment records and affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claims.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R.  
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

Right and Left Knee Disabilities

The Veteran's right and left knee degenerative joint disease have been rated by the RO under Diagnostic Codes 5010-5260.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here. Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

On VA general medical examination in January 2007, it was noted that the Veteran had undergone bilateral arthroscopic surgery.  He had current bilateral knee pain but it was not incapacitating.  He could function and perform his daily activities.  The knee disabilities did not prevent him from being employed.  The Veteran treated the pain with Tramadol and Motrin.  No knee brace was used.  There was no weakness, fatigability, decreased endurance, incoordination or flare-ups.  Physical examination of the knees revealed no tenderness to palpation, swelling, deformity or instability of either knee.  Active flexion of the right knee was to 105 degrees and passive flexion was to 130 degrees.  Extension was to 0 degrees.  Active flexion of the left knee was to 105 degrees and passive flexion was to 140 degrees.   Extension was to 0 degrees.  There was no pain, weakness, fatigability, decreased endurance or incoordination noted.  Pain on repeat motion was not noted.  The examiner stated that it would be speculative to further comment on the range of motion, fatigability, incoordination, pain or flare-ups beyond what was already described.  X-rays of the knees revealed arthritic changes.  The diagnosis was recurrent bilateral knee pain; status post bilateral arthroscopic surgery.        

On VA knee and lower leg conditions examination in March 2013, the Veteran was diagnosed as having bilateral degenerative joint disease of the knees.  The Veteran reported that he experienced severe flare-ups of the knees.  Right knee flexion was to 90 degrees with objective evidence of painful motion at 90 degrees.  There was no limitation of extension without any objective evidence of painful motion.  Left knee flexion was to 90 degrees with objective evidence of painful motion at 90 degrees.  There was no limitation of extension without any objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion of the right knee was to 90 degrees.  There was no limitation of extension.  Post-test flexion of the left knee was to 90 degrees.  There was no limitation of extension.  There was no additional limitation of range of motion of the knee and lower leg following repetitive-use testing.  Functional loss was described as less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing was normal.  Anterior and posterior instability tests were normal for both knees.  Medial-lateral instability testing was normal in both knees.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There were no meniscal conditions or surgical procedures for a meniscal condition.   He did not use any assistive devices.  His knee conditions did not impact his ability to work.     

Considering the pertinent facts in light of applicable rating criteria, the Board finds that initial evaluations in excess of 10 percent is not warranted for the Veteran's right and left knee disabilities as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees on either of the VA examinations of record.  Accordingly, increased ratings are not warranted under Diagnostic Codes 5260 or 5261. 

While VA examiners did note the Veteran's complaints of pain in both knees, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent for either knee. 

Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for each knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right and left knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). Therefore, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

Additionally, the VA examination reports do not show objective evidence of instability or subluxation of either knee.  Accordingly, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for either knee.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263. 

Additionally, there has never been any evidence of frequent locking or effusion or cartilage removal of either knee, so consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate.

Thus, the claims for initial ratings in excess of 10 percent for degenerative joint disease of the right and left knees must be denied.


Mucoepidermoid Carcinoma

The Veteran's 100 percent and noncompensable evaluations for status post mucoepidermoid carcinoma are assigned under Diagnostic Codes 9900-9912.  38 C.F.R. § 4.150.  The RO assigned an initial 100 percent disability rating based on malignancy prior to January 1, 2007, and then assigned a noncompensable evaluation thereafter.  

Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Code 9912 concerns loss of the hard palate.  

On VA examination in January 2007, it was noted that in November 2006, the Veteran had a neoplasm removed from his hard palate.  There was no recurrence and no current complaints.  Physical examination revealed that the oropharynx and oral cavity were clear.  No hard palate lesion was seen.  The diagnosis was status post removal of hard palate neoplasm. 

As the Veteran was assigned the maximum 100 percent disability rating prior to January 1, 2007, no higher rating is warranted during this time period.  Moreover, from January 1, 2007, the evidence does not show that the Veteran has a disability supportive of compensation.  There is no evidence of chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible or loss of the hard palate.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9912.  

The Board acknowledges the Veteran's reports of an increase in his service-connected disability.  However, during the course of the appeal, service connection has been established for hypoesthesia of the face as related to the status post removal of mucoepidermoid carcinoma.  That issue is not currently in appellate status.     





GERD

The Veteran's GERD has been assigned a noncomepnsable rating prior to May 7, 2009 and a 10 percent thereafter, by analogy under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 (hiatal hernia).  

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114 .  Ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single disability rating will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Under Diagnostic Code 7346 a 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran's service treatment records show that he was diagnosed as having GERD which was well-controlled.

The report of a general medical examination conducted by the VA in January 2007 did not note any abnormality on examination of the digestive system other than decreased bowel sounds.  There were no masses or areas of tenderness.   The list of medications did not include any pertaining to GI symptoms.  There was no diagnosis of a GI disorder.   

On VA esophagus and hiatal hernia examination in May 2009, the Veteran reported a history of heartburn and reflux.  He denied a history of nausea or vomiting associated with the esophageal disease.  There was a history of dysphagia which was described as frequent (less than daily but at least weekly).  He could swallow solid food.  There was a history of esophageal distress which was described as occurring less than a week but accompanied by substernal pain that was occasionally severe.  There was history of heartburn or pyrosis which occurred weekly.  There was no history of regurgitation, hematemesis or esophageal dilation.  The Veteran was employed full-time.      

On VA esophageal conditions examination in March 2013, the Veteran was diagnosed as having GERD and hiatal hernia.  He took Nexium daily for treatment of his condition.  He had signs and symptoms of reflux disease which was confirmed by endoscopy and upper GI studies.  He had pyrosis (heartburn) and sleep disturbance caused by esophageal reflux (4 or more times a year but averaging less than one a day).  He did not have esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus.  His esophageal conditions did not impact his ability to work.      

In sum, considering evidence prior to May 7, 2009, there is simply no evidence of two or more of the symptoms needed to assign a 30 percent rating but of less severity.  As such, the preponderance of the evidence is against an initial compensable rating for the service-connected GERD prior to May 7, 2009. 

Moreover, beginning on May 7, 2009, the Veteran's GERD was productive of dysphagia and pyrosis but not regurgitation and was not shown to be accompanied by substernal or arm or shoulder pain and/or productive of considerable impairment of health to warrant an evaluation in excess of 10 percent.  

Thus, the Board finds that an initial compensable rating for GERD prior to May 7, 2009, and in excess of 10 percent thereafter, is not warranted.

Other Consideration

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected disabilities. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for disabilities; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered more probative than his assessment of the severity of his disabilities, particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that any of the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  (2015).  Thus, referral for the assignment of an extraschedular rating for either disorder is not warranted.


ORDER

An initial disability rating higher than 10 percent for degenerative joint disease of the right knee is denied.

An initial disability rating higher than 10 percent for degenerative joint disease of the left knee is denied.

An initial increased rating for status post removal of mucoepidermoid carcinoma, rated as 100 percent disabling prior to January 1, 2007, and noncompensably thereafter, is denied.

An initial increased rating for GERD, rated as noncompensably disabling prior to May 7, 2009, and 10 percent thereafter, is denied.


REMAND

The Board finds that the Veteran's claims for increased ratings for his service-connected low back disorder, degenerative disc disease of the lumbar spine, eczematous dermatitis, asthma and PFB, warranted further development.

Lumbar Spine

The Board notes that the Veteran as not been afforded a VA examination to determine the current nature and severity of his lumbar spine disorder as requested in the February 2013 remand.  Therefore, a remand is once again required in order to afford the Veteran a lumbar spine examination.  

Eczematous Dermatitis

Here, the Board notes that the Veteran was afforded the most recent VA examination for his eczematous dermatitis in January 2007.  Since that time, updated medical records pertaining to the Veteran's dermatitis have been associated with the claims file.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Asthma

The Veteran was afforded a VA respiratory conditions examination in March 2013, however, the examiner noted that while pulmonary function tests had been ordered, they were not performed.  The examiner did not provide any further explanation.  See 38 C.F.R. § 4.2 (2015) (providing, in pertinent part, that if a VA examination report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes). 

Under the circumstances, the Board finds that further VA examination is warranted.

PFB

A new VA opinion is required to assess whether the Veteran's PFB requires treatment with topical corticosteroids.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) recently held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016); see 38 C.F.R. § 4.118 (2015).

In this case, a March 2013 VA examiner indicated that the Veteran used topical corticosteroids on a constant or near-constant basis for treatment of his PFB, but did not specify whether they are actually required to treat the condition and it is not clear to the Board whether the Veteran's PFB has in fact required topical corticosteroids, and for what duration (i.e. more or less than six weeks, or constant or near-constant).  Thus, a new opinion must be obtained to clarify this issue.  See 38 C.F.R. § 4.2 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected eczematous dermatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected asthma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Obtain a supplemental opinion as to whether the Veteran's service-connected PFB has required therapy with topical corticosteroids and for what duration for any given 12-month period (i.e. more or less than 6 weeks, or constant or near-constant). The entire claims file must be made available to the examiner for review. 

A complete explanation must be provided in support of the conclusion reached.  The Board emphasizes that the examiner must clarify whether the use of topical corticosteroids has been actually required, not merely whether they have been used.

5.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


